Case 1:19-cv-09502-AJN Document9 Filed 02/14/20 Page 1 of 1

ye

i

a
s

we eenver moped fl

(eres

Kennedy Lillis Sebmidé be Englah
75 Maiden Lane
New York, NY, 100804616

Selephone: #IMIOGEOO

Srctimile. BOMIOOE/O
WWW.KLSELAW,COM

FER 18 20200 |

Nathan T. Williams
NWILLIAMS@KLSELAW.COM
DIRECT DIAL: 212-430-0812

By ECF

Hon. Alison J. Nathan

United States District Judge
Southern District of New York
40 Foley Square

New York, New York 10007

 

  

Maurer eTATES DISTRICT JUDGE

Re: United India Insurance Co. Ltd, et al.,
v, WV TUCAPEL, in rem, et al.
1:19-cv-09502-AJN

Our File: 6292

 

Dear Judge Nathan,

We represent Plaintiffs in the captioned matter and write pursuant to Your Honor’s 18
October 2019 Order, Docket Entry 8, scheduling an initial pretrial conference in this matter for 21
February 2020. Plaintiffs respectfully request that the initial conference be adjourned until a date
most convenient for the Court in the second half of March or April 2020. This request, the first of
its kind, is necessitated by the fact that lead counsel on this matter is required to appear at a critical
conference in another matter on the date of the scheduled conference. We note that Defendant,
who we had been in contact with until recently in an effort to resolve the matter amicably, has not
yet answered the Complaint. Therefore, we respectfully submit that this adjournment will not
unduly delay resolution of the matter. We will continue in our efforts to reconnect with the De-
fendant to explore settlement. In the event it fails to either settle the matter or answer the Com-
plaint, we will then move for default judgment. We thank your Honor for considering this request.

Respectfully,

 

[oe nee oe
[hn

ba
‘

 

The initial pretrial conference scheduled for February
21, 2020 is hereby adjourned to April 24, 2020 at
3:45 p.m. A proposed case management plan and
joint letter are due no later than seven days before the
conference. See Dkt. No. 8.

SO ORDERED.

 

 

KENNEDY LILLIS SCHMIDT & ENGLISH
By: s/ Nathan T. Williams

Nathan T, Williams

te eer ere NG RR tH

 
